DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 4/23/2021.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Nathan Renov on April 28, 2021

Claims
Please replace claims as following: 
Claim 13 (Currently Amended) A system for encrypting metadata of a message in a social network, the system comprising: 
a plurality of nodes, wherein each node comprises a hardware processor, wherein each pair of adjacent nodes share a symmetric key, wherein the symmetric key comprises a first x- value and a first y-value of a first metadata share, and a second x-value, and wherein the plurality of nodes comprises: 
a source node; 
a destination node; 
a plurality of intermediate nodes, wherein some of the intermediate nodes are anchor nodes, wherein each of the anchor nodes is adjacent to the source node in the social network, thus having a symmetric key with the source node, wherein a plurality of paths from the source node to the destination node through the intermediate nodes and the anchor nodes are defined; 
wherein the source node is configured to send a message to the destination node by:

wherein sending a portion of the data of the message in a path comprises:
dividing the path into a plurality of sub-paths, wherein each two contiguous sub-paths are connected by one of the anchor nodes; APPLICANT(S): TZUR-DAVID, Shimrit SERIAL NO.:16/203,923 FILED:November 29, 2018 
Page 7 calculating a secret value comprising a list of nodes of a first sub-path and an encrypted form of a remaining portion of the path; 
calculating a first random point on a linear line connecting a first metadata share of a symmetric key of the source node and a first intermediate node in the path, and a metadata share comprising a second x-value of the symmetric key of the source node and the first intermediate node in the path and the secret value; and 
sending the portion of the data of the message together with the first random point to the first intermediate node in the path,
wherein an intermediate node is configured to, upon receiving a second random point from a previous node in the path: 
reconstruct a line equation connecting the first metadata share of the symmetric key of the previous node in the path and the intermediate node, and the second random point; 
calculate a current secret value based on the line equation and on the second x- value of the symmetric key of the previous node in the path and the intermediate node; 
if the intermediate node is an anchor node, decrypt a next sub-path using the symmetric key of the anchor node and the source node; 

calculate a new random point on a new linear line connecting a first metadata share of a symmetric key of the intermediate node and a next intermediate node in the path, and a metadata share comprising a second x-value of the symmetric key of the intermediate node and a next intermediate node in the path and the new secret value; and 
send the portion of the data of the message together with the new random point to the next intermediate node in the sub-path.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method for encrypting metadata in a communication system, including defining paths from a source node to a destination node through intermediate nodes and anchor nodes; dividing messages and sending a portion in each path by: dividing the path into sub-paths, where each two contiguous sub-paths are connected by an anchor node: calculating a secret value including a list of nodes of a first sub-path and an encrypted form of a remaining portion of the path; calculating a first random point on a linear line connecting a first metadata share of a symmetric key of the source node and a first intermediate node, and a metadata share including a second x-value of the symmetric key of the source node and the first intermediate node in the path and the secret value: and sending the portion together with the first random point to the first intermediate node. 


However, none of Mudulodu et al. (US 2019/0306135 A1), Hammell et al. (US 2009/0103734 A1) and Kate, Aniket, Greg M. Zaverucha, and Ian Goldberg. "Pairing-based onion routing with improved forward secrecy." ACM Transactions on Information and System Security (TISSEC) 13.4 (2010): 1-32; teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 12 and Claim 13.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: sending at least a portion of a message from a source node to a destination node in at least one path including a plurality of intermediate nodes, wherein at least one of the plurality of intermediate nodes is an anchor node by: establishing a symmetric key for each pair of adjacent nodes along the at least one path; dividing the path connecting the source node and the destination node into a plurality of sub-paths, wherein each two contiguous sub-paths are connected by an anchor node, wherein each given anchor node is adjacent to the source node in the social network and sharing a symmetric key with the source node; for each pair of adjacent nodes within a sub-path in the path: encrypting, by a first node in a pair of adjacent nodes using a symmetric key the first node shares with a next node in the pair of adjacent nodes, a list of remaining nodes of the sub-path, and an encrypted form of a remaining portion of the path to obtain a layered encrypted path, wherein the remaining portion of the path is encrypted using the symmetric key the next anchor node in the sub-path shares with the source node; sending, by the first node, the portion of data of the message together with the layered encrypted path to the next node; and upon receiving the layered encrypted path at the next node: APPLICANT(S): TZUR-DAVID, Shimrit SERIAL NO.:16/203,923 FILED:November 29, 2018 Page 3decrypting the layered encrypted path using the symmetric key the first node shares with the next node; and if the next node is an anchor node, decrypting a next sub-path using the symmetric key of the anchor node and the source node; and none of the cited prior art teaches or suggest the steps of Claim 12: a plurality of nodes, wherein each pair of adjacent nodes have or share the same symmetric key, wherein the symmetric key comprises a first x-value and a first y- value of a first metadata share, and a second x-value, the plurality of nodes comprising a source node, a destination node, and a plurality of intermediate nodes, wherein at least one of the intermediate nodes is an anchor node, the at least one anchor node adjacent to the source node in the social network, thus having a symmetric key with the source node, the method comprising: encrypting the data of the message by: constructing a polynomial of degree k-1, wherein the data is derivable from the polynomial; choosing at least k different xi values and calculating respective yi values of the polynomial for each of the xi values, wherein each pair of an xi value and a respective yi value constitutes a data share (xi,yi), wherein the portion of the encrypted data comprises the data share (xi,yi), wherein no intermediate node on the at least one path obtains k or more data shares, wherein the data of the message is a free coefficient of the polynomial; sending, by a source node to a destination node through a plurality of intermediate nodes, at least a portion of the data of the message in at least one path; wherein sending a portion of the data of the message in a path comprises: APPLICANT(S): TZUR-DAVID, Shimrit SERIAL NO.:16/203,923 FILED:November 29, 2018 Page 6 dividing the path into a plurality of sub-paths, wherein each two contiguous sub- paths are connected by the at least one anchor node; calculating a secret value comprising a list of nodes of a first sub-path and an encrypted form of a remaining portion of the path; calculating a first random point on a linear line connecting a first metadata share of a symmetric key of the source node and a first intermediate node in the path, and a metadata share comprising a second x-value of the symmetric key of the source node and the first intermediate node in the path and the secret value; and sending the portion of the data of the message together with the first random point to the first intermediate node in the path; and none of the cited prior art teaches or suggest the steps of Claim 13: a plurality of nodes, wherein each node comprises a hardware processor, wherein each pair of adjacent nodes share a symmetric key, wherein the symmetric key comprises a first x- value and a first y-value of a first metadata share, and a second x-value, and wherein the plurality of nodes comprises: a source node; a destination node; a plurality of intermediate nodes, wherein some of the intermediate nodes are anchor nodes, wherein each of the anchor nodes is adjacent to the source node in the social network, thus having a symmetric key with the source node, wherein a plurality of paths from the source node to the destination node through the intermediate nodes and the anchor nodes are defined; wherein the source node is configured to send a message to the destination node by: sending at least a portion of data of the message to the destination node in at least one path; wherein sending a portion of the data of the message in a path comprises: dividing the path into a plurality of sub-paths, wherein each two contiguous sub-paths are connected by one of the anchor nodes; APPLICANT(S): TZUR-DAVID, Shimrit SERIAL NO.:16/203,923 FILED:November 29, 2018Page 7 calculating a secret value comprising a list of nodes of a first sub-path and an encrypted form of a remaining portion of the path; calculating a first random point on a linear line connecting a first metadata share of a symmetric key of the source node and a first intermediate node in the path, and a metadata share comprising a second x-value of the symmetric key of the source node and the first intermediate node in the path and the secret value; and sending the portion of the data of the message together with the first random point to the first intermediate node in the path, wherein an intermediate node is configured to, upon receiving a second random point from a previous node in the path: reconstruct a line equation connecting the first metadata share of the symmetric key of the previous node in the path and the intermediate node, and the second random point; calculate a current secret value based on the line equation and on the second x- value of the symmetric key of the previous node in the path and the intermediate node; if the intermediate node is an anchor node, decrypt a next sub-path using the symmetric key of the anchor node and the source node; calculate a new secret value, comprising a list of nodes of a remaining portion of a sub-path, and an encrypted form of a remaining portion of the path; calculate a new random point on a new linear line connecting a first metadata share of a symmetric key of the intermediate node and a next intermediate node in the path, and a metadata share comprising a second x-value of the symmetric key of the intermediate node and a next intermediate node in the path and the new secret value; and send the portion of the data of the message together with the new random point to the next intermediate node in the sub-path.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439